DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction Requirement filed 12 January 2021 for the application filed 05 April 2019. Claims 1-23 are pending:
Claims 7, 18, and 23 have been withdrawn without traverse in the reply filed 12 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/659,733 filed 19 April 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Examiner’s Response
	The Examiner will note that the subject matter claimed in Claims 2 and 4-6 may be patentable if the following objections and rejections of Claims 2 and 4-6 are appropriately addressed and if the limitations of Claims 2 and 4-6 are incorporated into independent Claims 1 and 22. The Examiner invites Applicant to contact him to discuss potential amendments to expedite allowance.

Election/Restrictions
Regarding the restriction requirement, Applicant's election with traverse of Invention I (Claims 1-22, drawn to a liquid chromatography filtration device and a liquid chromatography system) in the reply filed on 12 January 2021 is acknowledged.  The traversal is on the ground(s) that “the pending claims of the instant application do not present a serious search burden on the Examiner”.  This is not found persuasive because the pending claims are of different statutory categories and therefore have separate statuses in the art, employ different search queries, the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35. U.S.C. 101 and/or 35 U.S.C. 112(a). The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.
Regarding Species Election A, Applicant's election with traverse of Species A2 (the filter element being a disc/disk) in the reply filed on 12 January 2021 is acknowledged. However, no traversing arguments were presented. .
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e., the filter element being a ribbon), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.
Regarding Species Election B, Applicant's election with traverse of Species B1 (the at least one filter being functionalized with an acidic functional group and bearing a negative electrical charge) in the reply filed on 12 January 2021 is acknowledged. However, no traversing arguments were presented. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e., the at least one filter being functionalized with an amine functional group and bearing a positive electrical charge), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 5 is objected to because of the following informalities:
“when the filtration device is in a first position,
“when the filtration device is in a second position, the fluidic flow path” (add a comma).
Claim 20 is objected to because of the following informalities:
“wherein the portion of the fluidic flow path comprises multiple path…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, there is insufficient antecedent basis for “the at least one filter in the fluidic flow path”. Claim 1 originally introduced “at least one filter disposed in the portion of the fluidic flow path” (emphasis added). 
	Regarding Claim 6, there is insufficient antecedent basis for “the second filter”.
Regarding Claim 12, there is insufficient antecedent basis for “the movement stage”. Based on context, the Examiner will assume Applicant intended to claim dependence on Claim 11, not Claim 10.
	Regarding Claim 12, there is insufficient antecedent basis for “the first filter element”.
	Regarding Claim 12, there is insufficient antecedent basis for “the second filter element”.
	Regarding Claim 13, there is insufficient antecedent basis for “the filter movement stage”. Based on context, the Examiner will assume Applicant intended to claim dependence on Claim 11, not Claim 10.
	Regarding Claim 13, there is insufficient antecedent basis for “the first filter element”.
	Regarding Claim 13, there is insufficient antecedent basis for “the second filter element”.
Regarding Claim 16, it is unclear whether Applicant is intending the pore size of the at least one filter to be between “about .2 µm and 50 µm” or “about 2 µm and 50 µm”, i.e., is the “.2” a typographical error? Please amend to clarify (e.g., “0.2” instead of “.2”). The Examiner will assume Applicant intended the pore size to be between about 0.2 µm and 50 µm.
	Regarding Claim 19, it is unclear what Applicant is claiming in the limitations “a first of the plurality of filters”, “a second of the plurality of filters”, and “a third of the plurality of filters”. Please amend to indicate the appropriate objects, e.g., “a first filter of the plurality of filters”.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 19, the limitation “wherein the at least one filter is a plurality of filters disposed in the fluidic flow path in series” broadens the limitation of Claim 1, “at least one filter disposed in the portion of the fluidic flow path” (emphasis added), and therefore, fails to include all limitations of Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 14, 16, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WITT et al. (US PGPub 2014/0305228 A1).
	Regarding Claim 1, WITT discloses a fluidic member for processing a fluid flowing along a fluid flow direction (i.e., a fluidic flow path) to the inlet of a sample separation device, e.g., a liquid chromatography device (i.e., a liquid chromatography filtration device; p0010; p0045; p0039).
The fluidic member comprises an annular support structure (i.e., a housing; p0036), a fluid inlet (i.e., a fluidic inlet), a fluid outlet (i.e., a fluidic outlet), and a filter arranged between the fluid inlet and fluid outlet (p0010). The filter may further comprise a plurality of disk-shaped filter structure layers (i.e., at least one filter disposed in a portion of the fluidic flow path; p0022, p0035) comprising pores formed by lithography and etching and other microtechnology means (i.e., the at least one filter is made of a micromachined material; p0033).
	Regarding Claim 14, as applied to the rejection of Claim 1, WITT further discloses the filter structure layers may be made of a metallic or polymer material (p0022). By broadest reasonable interpretation, any material taught by the prior art meets the claimed limitation of wherein the at least one filter is capable of chemical interactions with a chemical species in the fluid.
	Regarding Claim 16, as applied to the rejection of Claim 1, WITT further discloses the filter structure layers have defined pore sizes between about 2 µm and about 30 µm, which reads upon the claimed range of between about 0.2 µm and 50 µm. Further, WITT discloses each filter structure layer has pores with one defined uniform pore size within 5% tolerance of the average pore size (i.e., wherein the at least one filter includes a pore size standard deviation less than about 20% of the mean pore size; p0024).
	Regarding Claim 19, as applied to the rejection of Claim 1, WITT further discloses at least three filter structure layers having decreasing pore sizes, wherein the pore size in the first filter structure is larger than the pore size in the second filter structure and the pore size in the second filter structure is larger than the pore size in the third filter structure (i.e., wherein the at least one filter is a plurality of filters disposed in the fluid flow path in series, wherein a first of the plurality of filters includes a first pore size, wherein a second of the plurality of filters includes a second pore size smaller than the first pore size, and wherein a third of the plurality of filters includes a third pore size smaller than the second pore size; p0027).
Regarding Claim 22, WITT discloses a fluidic member for processing a fluid flowing along a fluid flow direction (i.e., a fluidic flow path) to the inlet of a sample separation device, e.g., a liquid chromatography device (i.e., a liquid chromatography system; a chromatography column located in the fluidic flow path; a filtration device located in the fluidic flow path before the chromatography column; p0010; p0045; p0039).
The fluidic member comprises an annular support structure (i.e., a housing; p0036), a fluid inlet (i.e., a fluidic inlet), a fluid outlet (i.e., a fluidic outlet), and a filter arranged between the fluid inlet and fluid outlet (p0010). The filter may further comprise a plurality of disk-shaped filter structure layers (i.e., at least one filter disposed in a portion of the fluidic flow path; p0022, p0035) comprising pores formed by lithography and etching and other microtechnology means (i.e., the at least one filter is made of a micromachined material; p0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITT in view of SHINYA et al. (WO 2012/095923 A1, machine translation referenced herein).
	Regarding Claims 2 and 3, as applied to the rejection of Claim 1, WITT discloses a liquid chromatography device comprising at least one filter. WITT is deficient in disclosing a detection system configured to automatically determine when the at least one filter is clogged and is deficient in disclosing the detection system includes a first pressure gauge located before the at least one filter in the fluidic flow path and a second pressure gauge located after the at least one filter in the fluidic flow path.
	SHINYA teaches an analytical apparatus comprising a flow path leading to a liquid chromatograph (pg. 1, par. 1). As shown in FIG. 1, eluate from container 101 is introduced to a flow path through a liquid feed pump 102 to a flow path switching valve 108 with two filters 109, 110; pressure sensors 111, 112 monitor the pressure in the flow path before and after the switching valve 108 and filters 109, 110 (pg. 3, par. 1-2, FIG. 1). As noted by SHINYA, these pressure sensors 111, 112 can detect filter clogging based on increased pressure drop across the switching valve 108 (pg. 3, par. 4). Advantageously, such a detection system reduces costs associated with clogging and malfunctions of the chromatography column by preemptively detecting potential clogging issues (pg. 2, par. 3). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include the pressure gauge-based detection system taught by SHINYA in the liquid chromatography device taught by WITT.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claim 9, as applied to the rejection of Claim 2, in the event of a clogged filter, SHINYA further discloses cleaning liquid/washing solution 113 in a container is pumped by pump 114 through the flow switching a filter element cleaner configured to flush the at least one filter, wherein the filter element cleaner is in fluidic communication with the at least one filter and in electrical communication with the detection system, wherein the detection system is configured to activate the filter element cleaner when the detection system determines that at least one filter is clogged; pg. 3, par. 2 and 6).
	Regarding Claim 10, as applied to the rejection of Claim 9, SHINYA further discloses two filters 109, 110 (i.e., wherein the at least one filter is a plurality of filters) and even further discloses an embodiment wherein the cleaning liquid/washing solution 113 flushes filter 109 but not filter 110 (i.e., the filter element cleaner is configured to provide flushing liquid to be selectively directed to a filter of the plurality of filters; pg. 3, par. 5).
	Regarding Claim 20, as applied to the rejection of Claim 1, WITT discloses a liquid chromatography device comprising at least one filter disposed in a portion of a fluidic flow path of the device. WITT further discloses a plurality of filter structure layers (i.e., wherein the at least one filter is a plurality of filters; p0022). WITT is deficient in disclosing the portion of the fluidic flow path comprises multiple path segments as claimed.
	 SHINYA teaches an analytical apparatus comprising a flow path leading to a liquid chromatograph (pg. 1, par. 1). As shown in FIG. 1, eluate from container 101 is introduced to a flow path through a liquid feed pump 102 to a flow path switching valve 108 with two filters 109, 110 (pg. 3, par. 1-2, FIG. 1). The switching valve 108 comprises multiple path segments, each path segments having inflow and outflow regions with filters 109, 110 being disposed between the inflow and outflow region of each path segment (FIG. 1). Advantageously, the provision of a flow path switching valve 108 allows for the flow path through the apparatus to be switched when increased pressure drop is detected due to filter clogging (pg. 3, par. 5). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide multiple path segments passing through filters as taught by SHINYA in the liquid chromatography device taught by WITT.
	Regarding Claim 21, as applied to the rejection of Claim 20, and as described in the rejection of Claim 9, SHINYA further discloses cleaning liquid/washing solution 113 in a container is pumped by pump 114 through the flow switching valve 108 (i.e., flushing liquid manifold and flushing liquid drain) to clean any clogged filter, e.g., 109, 110 (i.e., a flushing liquid manifold in fluidic communication with the portion of the fluidic flow path, the flushing liquid manifold connected to a flushing liquid inlet through a flushing valve; and a flushing liquid drain in fluidic communication with the portion of the fluidic flow path, wherein the flushing valve is configured to allow a flushing liquid to be selectively directed to a filter of the plurality of filters, wherein the flushing valve is configured to allow a flushing liquid to be selectively directed to a path segment of the multiple path segments; pg. 3, par. 2 and 6).

Claims 4-6, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITT in view of SHINYA and KOIKE et al. (US Patent 5,305,650).
	Regarding Claim 4, as applied to the rejection of Claim 2, WITT in view of SHINYA discloses a liquid chromatography device comprising at least one filter and a detection system. WITT in view of SHINYA is deficient in disclosing a filter element mounted on a filter movement stage, the filter movement stage in communication with the detection system, wherein a plurality of filters including the at least one filter is disposed on the filter element and wherein the filter movement stage is configured to move the filter element.
	KOIKE discloses an automatic preparation apparatus for preparing a sample for analysis by liquid chromatography (c1/6-21). Part of the apparatus includes an automatic filtration system (c2/32-46). As shown in FIG. 1 and 2, filter robot means 14 mounts disposable filters into an insertion aperture 54 of arm member 14b from a filter storage magazine 53a of a filter supply unit 53 (i.e., a filter element). Filter supply unit 53 is rotated to a desired filter storage magazine 53a-f by arms 32, 33 of robot means 13 (i.e., a filter movement stage; c7/60-c8/4). The automatic filtration system is controlled by microcomputer control means (c2/50-51, c4/32-34, c12/20-61) which also controls all other aspects of the automatic preparation apparatus (i.e., the filter movement stage in communication with the detection system; c9/3-51). Advantageously, this automatic filtration system provides a convenient, compact, and consistent means to analyzing large numbers of samples (c1/51-69). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a filter element mounted on a filter movement stage as taught by KOIKE in the liquid chromatography device taught by WITT and SHINYA.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Regarding Claim 5, as applied to the rejection of Claim 4, KOIKE teaches the operation of the automatic filtration system (c12/20-61) wherein the filter robot means 14 is positioned at the filter supply unit 53 (i.e., a first position) to load a filter 52 onto the filter robot means 14 (i.e., a dynamic sealing mechanism; FIG. 16a); subsequent steps involve the injection (FIG. 16b) and filtration of fluid under pressure (FIG. 16c) away from the filter supply unit 53 (i.e., a second position; when the filtration device is in a second position, the fluidic flow path is isolated from the filter element on both sides of the filter element).

    PNG
    media_image3.png
    899
    2012
    media_image3.png
    Greyscale

By broadest reasonable interpretation, the claimed limitation “when the filtration device is in a first position, there is a fluidic seal between the filter element and the fluidic flow path such that fluid can flow from the fluidic inlet 
Regarding Claim 6, as applied to the rejection of Claim 5, KOIKE further discloses that after a filter 52 is used to filter a fluid through a discharge port 56, the filter robot means is rotated to a position above a discard port 57 whereupon the filter 52 is discarded (FIG. 16d-e); then, the filtration cycle is restarted with the filter robot means 14 returning to the filter supply unit 53 to retrieve another filter 52 (c12/20-61). As further disclosed by KOIKE, the filter supply unit 53 is rotated to move to a desired filter storage magazine 53a-f by the arm of filter robot means 13 (i.e., wherein the filter movement stage is configured to move the filter element when the filtration device is in the second position to automatically change the at least one filter disposed in the portion of the fluidic flow path with a second filter of the plurality of filters; c766-c8/4). While the taught system does not explicitly disclose this filter change is due to the clogging of the initial filter, the use of any filter to filter a fluid will inherently result in some degree of clogging; thus, the discarding of the initial filter as taught by KOIKE inherently indicates that the taught system determined the filter was clogged.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding Claim 8, as applied to the rejection of Claim 4, KOIKE further shows that the filter supply unit 53 is a disc upon which filter storage magazines 53a-f are stored (i.e., wherein the filter element is a disc; FIG. 1, 2, c7/55-59).
	Regarding Claim 11, as applied to the rejection of Claim 5, the instantly claimed limitations are directed toward duplication of parts, namely, the filter element, the plurality of filters disposed thereon, and associated configurations with the filter movement stage. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04).
	Regarding Claims 12 and 13, as applied to the rejection of (presumably) Claim 11, the claimed limitations are directed toward intended uses of the claimed movement stage. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITT in view of SHINYA and POULLE et al. (US PGPub 2010/0305305 A1).
	Regarding Claim 15, as applied to the rejection of Claim 1, WITT discloses a liquid chromatography device comprising a housing having at least one filter. WITT is deficient in disclosing the at least one filter bears a non-zero electrical charge.
	POULLE discloses filters comprising positively or negatively charged coatings comprising basic or acidic functional moieties (p0054). Advantageously, such filters have enhanced ion exchange interactions and can purify a solution to remove any unwanted charged impurities (p0055-0056). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to use a non-zero electrically charged filter as taught by POULLE in the liquid chromatography device taught by WITT. Furthermore, absent showings of unexpected results or criticality, it would have been obvious to one of ordinary skill in the art to use a charged filter as claimed if the desired application of the invention is to filter fluids with charged contaminants.
	WITT is deficient in disclosing the housing further comprises one or more electrical leads electrically connected to the at least one filter.
wherein the housing further comprises one or more electrical leads); further, because the switching valve is associated with the filters 109, 110, the switching valve is inherently electrically connected with the filters. Absent showings of unexpected results or criticality to having the housing being electrically connected to the at least one filter, such a claimed limitation would have been obvious to one of ordinary skill in the art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITT in view of POULLE.
	Regarding Claim 17, as applied to the rejection of Claim 1, WITT discloses a liquid chromatography device comprising at least one filter. WITT is deficient in disclosing the at least one filter is functionalized with an acidic functional group and bears a negative electrical charge.
	POULLE discloses filters comprising positively or negatively charged coatings comprising basic or acidic functional moieties (p0054). Advantageously, such filters have enhanced ion exchange interactions and can purify a solution to remove any unwanted charged impurities (p0055-0056). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to use a filter functionalized with an acidic functional group and bearing a negative electrical charge as taught by POULLE in the liquid chromatography device taught by WITT. Furthermore, absent showings of unexpected results or criticality, it would have been obvious to one of ordinary skill in the art to use a acidic group-functionalized, negatively-charged filter as claimed if the desired application of the invention is to filter fluids with charged contaminants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777